Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
22, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed March 22, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00168-CV
____________
 
IN RE R. WAYNE JOHNSON,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
February 26, 2007, relator R. Wayne Johnson, an inmate, filed a mandamus
petition in this court,[1] claiming an
order entered in Cause No. 06-55819, 269th District Court, Harris County,
Texas, is void. 
Relator
fails to establish that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus.    
 




PER
CURIAM
 
Petition Denied and Memorandum Opinion filed March 22,
2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.  




[1]See Tex. Gov=t Code Ann.
' 22.221 (Vernon 2004).